Exhibit 10.1
(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]
FACTORING AGREEMENT
(Special Terms and Conditions)

     
BETWEEN:
  BNP Paribas Fortis Factor, a public limited company under Belgian law, having
its registered office at 3000 Leuven, Vital Decosterstraat 44, Register of Legal
Entities of Leuven, company number 0819.568.044 (the “Factor”);
 
   
AND:
  Supplies Distributors. a public limited company under Belgian law, having its
registered office at 4460 Grace-Hollogne, Rue Louis Blériot 5, Register of Legal
Entities of Liège, company number 0475.286.142 (the “Client”);

The Factor and the Client are referred to collectively as the “Parties” and
individually as a “Party”;
WHEREAS the Client wants to entrust the Factor with the following services:

  (a)   Management and administration of the Client’s debtor portfolio;     (b)
  Financing of the Client’s receivables;     (c)   Collection of the Client’s
receivables;

WHEREAS the Factor is prepared to perform these services on behalf of the Client
under the provisions of the present Agreement;
THE FOLLOWING IS AGREED:
All terms that commence with a capital letter shall have the meaning attached to
them in the General Terms and Conditions, which constitute an integral part of
the present Agreement.

1.   Area of application

  1.1.   The Parties agree upon the following:

  •   the Client’s Usual Business Activity is understood to mean:

on its own behalf and on behalf of third parties, both in Belgium and abroad,
the import, the export, the purchase and the sales of computer products and
office supplies related to computer products, as well as the conclusion of
distribution and agency agreements regarding the import, the export the purchase
and the sales of these computer products and office supplies;

  •   the Agreed Countries are understood to mean:         all member states of
the European Union, as well as Andorra, Bahrain, Cyprus, Egypt, French
Polynesia, Israel, Kuwait, Oman, Quatar, South Africa, Switzerland, Turkey and
the United Arab Emirates; however, the Parties agree that, at any moment in
time, the total amount of Advance Financing granted with regards to Assigned
Receivables on Debtors established in Andorra, Bahrain, Egypt, French Polynesia,
Kuwait, Oman, Quatar and the United Arab Emirates, may never exceed seven
percent (7%) of the total amount of Advance Financing.     •   the Excluded
Debtors are understood to mean:         International Business Machines
Corporation (New Orchard Road, Armonk, New York, United States of America) and
all its affiliated and associated companies;

      Factoring Agreement — Special Terms and Conditions   1/5

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

2.   Assignment

  2.1.   Contrary to the provisions of Article 3.5 of the General Terms and
Conditions, the Invoices for the Agreed Countries indicated with an asterisk (*)
in Article 1.1 of the present Special Terms and Conditions will be sent by the
Factor.     2.2.   The Invoices for the Agreed Countries not indicated with an
asterisk (*) in Article 1.1 of the present Special Terms and Conditions will be
sent by the Client in accordance with Article 3.5 of the General Terms and
Conditions.

3.   Financing

  3.1.   The Parties agree upon the following:

  •   the Financing Percentage will amount to eighty percent (80%);     •   the
Financing Limit will amount to seven point five million euro (€ 7,500,000.00);  
  •   the Concentration Limit will amount to fifteen percent (15%).

  3.2.   The Parties agree that the Client shall have to provide the following
Securities:         not applicable;     3.3.   The Parties agree that the actual
Factorable Receivables of the Client, established in Invoices bearing a date
previous to the Effective Date, do not qualify for Advance Financing unless the
entire portfolio of unpaid Factorable Receivables of the Client, established in
Invoices bearing a date previous to the Effective Date are, assigned to the
Factor.         However, Factorable Receivables, established in Invoices bearing
a date previous to the Effective Date, on national and international public
debtors, do never qualify for Advance Financing.

Otherwise, the Advance Financing of Factorable Receivables, established in
Invoices bearing a date previous to the Effective Date, is submitted to the
terms and conditions of article 6 (Financing) of the General Terms and
Conditions.

4.   Fee

  4.1.   The Parties agree upon the following:

  •   the Factoring Fee will amount to zero point zero three percent (0.03%) of
the Assigned Receivables (inclusive of VAT);     •   the annually charged
Minimum Factoring Fee will amount to five thousand one hundred euro (€
5,100.00).

  4.2.   The Parties agree that the following Interest Rates will be charged:

  •   In case of Advance Financing in the form of a cash-credit: zero point
seventy percent (0.70%) a year on top of the EURIBOR (Euro Interbank Offered
Rate) — one month rate; in case the aforementioned benchmarking-tariff
(EURIBOR), due to any disruption of the interbank market, does not reflect the
real cost of funding of the Factor anymore, the following Interest Rate shall be
charged in case of Advance Financing in the form of a cash-credit: zero point
seventy percent (0.70%) a year on top of the cost of funding;         increased
by:     •   An overdraft commission, i.e. a fee of one percent (1%) on the
highest overdraft amount in the Factoring Account (to be calculated every last
day of the month).

  4.3.   The Parties agree that the following Costs will be charged:

  •   Non-recurring start-up and registration costs amounting to six-hundred
euro (€ 600.00), due upon signature of the present Agreement;

      Factoring Agreement — Special Terms and Conditions   2/5



 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

  •   Legal collection and assistant costs:

  •   Costs of a visit to the Debtor: one hundred and fifty euro (€ 150.00) per
visit to Belgian debtors and two hundred and twenty five euro (€ 225.00) per
visit to Debtors based in the Grand Duchy of Luxembourg the Netherlands and the
North of France.     •   Non-recoverable lawyer and litigation costs; prior to
commencement of the proceedings, a provision is charged amounting to ten percent
(10%) of the amount to be collected with a minimum of three hundred and
seventy-five euro (€ 375.00); at the end of the legal proceedings the actual
non-recoverable lawyer and litigation costs will be charged;     •   Costs of
legal assistance by the Factor (indebted on top of the non-recoverable lawyer
and litigation costs): ten percent of the amount actually collected with a
minimum of one hundred and fifty euro (€ 150.00).

  •   In accordance with article 14.6 of the General Terms and Conditions, the
costs of legal assistance will also be charged on all amounts actually due in
case of bankruptcy or liquidation of the Client.     •   Initially, no costs are
charged for the use of Copilot; however, this can be changed in accordance with
Article 8.4 of the Copilot user agreement.     •   Audit costs: seven hundred
and fifty euro (€ 750.00) each audit; if such audit has to be carried out
abroad, these costs shall beh increased by the actual travel costs.

  4.4.   The Parties confirm that the Technical Factor Data are the following:

     
Countries:
  all member states of the European Union, as well as Andorra, Bahrain, Cyprus,
Egypt, French Polynesia, Israel, Kuwait, Oman, Quatar, South Africa,
Switzerland, Turkey and the United Arab Emirates;
 
   
Factorable turnover
  fifty-two million euro (52,000,000.00);
Average invoice value
  eleven thousand euro (11,000.00);
Number of debtors
  fifty (50);
Payment conditions
  thirty (30) days;

5.   Other terms and conditions

  5.1.   In addition to article 2.1 of the General Terms and Conditions,
receivables with regard to the sales of Xerox’ products shall not be considered
as Factorable Receivables (for the avoidance of doubt, Xerox’ product means any
product of Xerox Corporation [45 Glover Avenue, Norwalk, Connecticut, United
States of America] or one of its affiliates or associated companies).     5.2.  
By way of derogation from article 3.12 of the General Terms and Conditions, once
a week, the Client shall report any Invoice by sending the Factor a signed
document called a ‘notice of assignment of receivables’, the format of which
shall be supplied by the Factor.     5.3.   By way of derogation from article
3.13 of the General Terms and Conditions, once a week, the Client shall report
any credit note issued by sending the Factor a signed document called a notice
of credit notes’, the format of which shall be supplied by the Factor.     5.4.
  By way of derogation from article 3.15 of the General Terms and Conditions,
the Client is exempt from systematically providing the Factor with a copy of the
Invoices. The Client shall provide the Factor with a copy of the invoices upon
first request of the latter.     5.5.   By way of derogation from article 7.1 of
the General Terms and Conditions, the Factor hereby appoints the Client as its
attorney-in-fact having the powers to initially, i.e. until forty five (45) days
following the due date of the Invoice in which the Assigned Receivable concerned
is established, take care of the follow-up of the payment of the Assigned
Receivables. After the aforementioned period, the Factor shall take care of the
follow-up of the payment of the Assigned Receivables concerned.         These
powers are granted if, and as long as, the following conditions are fulfilled:

  •   the tangible net worth (i.e.: the equity, decreased with (i) the goodwill
and the intangibles, (ii) the bad debt (not provided for), (iii) the
intercompany receivables and (iv) the current account on directors/shareholders
(debit), and increased with (i) the intercompany debt (ii) the current account
of directors/shareholders (credit) and (iii) the subordinated long term debt) of
the Client exceeds two million euro (€ 2,000,000.00);     •   the tangible net
worth of the Client exceeds ten percent (10%) of the total assets;

      Factoring Agreement — Special Terms and Conditions   3/5

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

  •   the Client commits no violation, even no violation due to slight
negligence, of the provisions of the present Agreement.

      In case the Factor has to revoke these powers and, consequently, has to
take care of the follow-up of the payment of the Assigned Receivables
immediately, the Factor shall, in addition to article 4.3 of these Special Terms
and Conditions, be entitled to charge to the Client the following collection
cost: costs of notice: six euro (€ 6.00) each document (Invoice or credit-note).
    5.6.   Quarterly, the Factor will check if, regarding the preceding period,
the proportion between (i) the dilution (i.e. the total amount of issued credit
notes concerning Assigned Receivables, increased with the total amount of
payments concerning Assigned Receivables that are made directly by a Debtor to
the Client, increased with the total amount of Disputed Receivables) and
(ii) the total amount of Assigned Receivables does not exceed thirteen percent
(13%).         If the proportion between (i) the dilution and (ii) the total
amount of Assigned Receivables exceeds thirteen percent (13%), the Financing
Percentage shall be decreased with the percentage of this exceeding.     5.7.  
The Client undertakes not to assign, transfer, pledge, grant a security on, or
otherwise encumber any or all, current and/or future claims it may have against
[•] within the scope of the credit policy n° [•] underwritten by the former with
the latter.         The Client hereby appoints the Factor as its
attorney-in-fact having the powers (a) to pledge all current and/or future
claims the former may have against [•] within the scope of the credit policy n°
[•] underwritten by the former with the latter and (b) to take all related
necessary steps. The Factor undertakes not to exercise these powers unless one
of the following conditions is fulfilled:

  (a)   the tangible net worth of the Client is lower than two million euro (€
2,000,000.00);     (b)   the tangible net worth of the Client is lower than ten
percent (10%) of the total assets.

  5.8.   Annually, and for the first time within three (3) months following the
Effective Date, the Factor shall carry out a pre-lending audit, during which the
latter shall make a detailed study of, inter alia, the Client, its procedures,
its contracts with its Debtors, the history of credit notes, the history of
Disputed Receivables, etc. The Factor shall be entitled to terminate this
Agreement if, in its sole discretion, the results of this pre-lending audit are
unsatisfactory.     5.9.   In addition to article 14 of the General Terms and
Conditions, the Client shall be entitled to terminate this Agreement on its
first anniversary following the Effective Date if, and only if, at that moment,
the performance of this Agreement is hindered by operational problems due to the
start-up of the Factor, and this by giving a Notice of Termination to the Factor
at least three (3) months prior to the aforementioned first anniversary of the
Agreement.     5.10.   By way of derogation from article 14.3 of the General
Conditions, in order to be valid, the Notice of Termination shall be given by
the Party wishing to terminate the Agreement to the other Party at least three
(3) months prior to the anticipated date of termination of the Agreement.    
5.11.   This Agreement is subject to the condition precedent that the Client
terminates the factor agreement concluded on [•] with Fortis Commercial Finance
SA/NV (BE414.392.710) and provides proof hereof to the Factor.

6.   Effective date

The present Agreement shall take effect on 1st April, 2011 (the “Effective
Date”).
The present Agreement comprises four (4) pages of Special Terms and Conditions
and eight (8) pages of General Terms and Conditions.
Done in Leuven on [•] in two (2) original copies; each Party acknowledges having
received one original copy.

      Factoring Agreement — Special Terms and Conditions   4/5

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

      On behalf of BNP Paribas Fortis Factor NV/SA   On behalf of Supplies
Distributors NV/SA

                  /s/ Martijn Duynstee       MARTIJN DUYNSTEE     
ADMINISTRATEUR DÉLÉGUÉ
SUPPLIES DISTRIBUTORS SA              /s/ Noël Dedoyard       Noël Dedoyard     
Finance Manager     

      Factoring Agreement — Special Terms and Conditions   5/5

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]
FACTORING AGREEMENT
(Appendix)

     
BETWEEN:
  BNP Paribas Fortis Factor, a public limited company under Belgian law, having
its registered office at 3000 Leuven, Vital Decosterstraat 44, Register of Legal
Entities of Leuven, company number 0819.568.044 (the “Factor”);
 
   
AND:
  Supplies Distributors, a public limited company under Belgian law, having its
registered office at 4460 Grace-Hollogne, Rue Louis Blériot 5, Register of Legal
Entities of Liége, company number 0475.286.142 (the “Client”);

The Factor en the Client are collectively referred to as the “Parties” and
individually as a “Party”;
WHEREAS on the ______ of December 2010, a factoring agreement between Parties
(the “Agreement”) was concluded;
WHEREAS the Parties, as of the signing of this Annex, wish to make a change to
the Agreement;
THE FOLLOWING IS AGREED:
All terms that commence with a capital letter shall have the meaning attached to
them in the General Terms and Conditions, which constitute an integral part of
the present Agreement.

1.   In addition to article 1.1, third indent, of the Special Terms and
Conditions, should also be considered as Excluded Debtors:

  •   InfoPrint Solutions Company LLC (United States, CO 80301 Boulder, 6300
Diagonal Highway) and all its affiliated and associated companies;     •  
Olympus Europe Holding GmbH (14-18 Wendenstrasse, 20097 Hamburg, Germany, HRB
10554), or one of its affiliates or associated companies);     •   Alpargatas
Europe SL (15 C/Menorca, 28009 Madrid, Spain, NIF ESB85358596), or one of its
affiliates or associated companies).

To the extent necessary, Parties declare that all other provisions of the
Agreement remain unchanged.
This addendum comprises one (1) page.
Done in Leuven on 17th of December 2010 in two (2) original copies, each Party
acknowledges having received one original copy.

      On behalf of BNP Paribas Fortis Factor NV/SA   On behalf of Supplies
Distributors NV/SA

                  /s/ Martijn Duynstee       MARTIJN DUYNSTEE     
ADMINISTRATEUR DÉLÉGUÉ
SUPPLIES DISTRIBUTORS SA              /s/ Noël Dedoyard       Noël Dedoyard     
Finance Manager     

      Factoring Agreement — Appendix   1/1

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]
FACTORING AGREEMENT
(General Terms and Conditions)

1.   Definitions   1.1   Unless the context clearly indicates otherwise, the
following terms that commence with a capital letter shall have the following
meaning in the present Agreement:

     
Advance Financing
  has the meaning attached to it in article 6.1 of these General Terms and
Conditions;
 
   
Agreed Countries
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Agreement
  means the present factoring agreement, consisting of the Special Terms and
Conditions and the General Terms and Conditions, including any changes agreed
upon in accordance with its provisions as well as any annexes;
 
   
Assigned Receivables
  means all Factorable Receivables assigned in application of article 3.1 of
these General Terms and Conditions (and each one of them an “Assigned
Receivable”)
 
   
Client
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Collection
  has the meaning attached to it in article 7.1 of these General Terms and
Conditions;
 
   
Concentration Limit
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Copilot
  has the meaning attached to it in article 5.1 of these General Terms and
Conditions;
 
   
Costs
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Current Account
  has the meaning attached to it in article 4.1 of these General Terms and
Conditions;
 
   
Debtors
  has the meaning attached to it in article 2.1 of these General Terms and
Conditions (and each one of them a “Debtor”);
 
   
Dispute Negotiation Period
  has the meaning attached to it in article 9.5 of these General Terms and
Conditions;
 
   
Disputed Receivables
  has the meaning attached to it in article 9.1 of these General Terms and
Conditions;
 
   
Effective Date
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Excluded Debtor / Excluded Debtors
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Factor
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Factorable Receivables
  has the meaning attached to it in article 2.1 of these General Terms and
Conditions (and each one of them a “Factorable Receivable”);
 
   
Factoring Account
  has the meaning attached to it in article 6.6 of these General Terms and
Conditions;

      Factoring Agreement — General Terms and Conditions   1/8





--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

     
Factoring Fee
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Financing Limit
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Financing Percentage
  has the meaning attached to it in the Special Terms and Conditions;
 
   
General Terms and Conditions
  means these general terms and conditions, which are part of the Agreement;
 
   
Interest Rates
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Invoice
  has the meaning attached to it in article 3.5 of these General Terms and
Conditions;
 
   
Invoicing Terms
  has the meaning attached to it in article 3.11 of these General Terms and
Conditions;
 
   
Minimum Factoring Fee
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Notice of Termination
  has the meaning attached to it in article 14.2 of these General Terms and
Conditions;
 
   
Party / Parties
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Security / Securities
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Special Terms and Conditions
  means the special terms and conditions accepted by both Parties in a separate
legal document, which are part of the Agreement.
 
   
Technical Factor Data
  has the meaning attached to it in the Special Terms and Conditions;
 
   
Usual Business Activity
  has the meaning attached to it in the Special Terms and Conditions;

2.   Area of application   2.1.   The present Agreement relates to all current
and future receivables of the Client resulting from the delivery of goods and/or
the provision of services to its debtors (the “Debtors”) based in the Agreed
Countries within the scope of its Usual Business Activity, with the exception
of:

  (a)   receivables on private individuals;     (b)   receivables on Excluded
Debtors;     (c)   receivables on companies with which there is a direct or
indirect link by virtue of participating interests;     (d)   receivables on
companies in which the Client has personal interests;     (e)   receivables on
debtors who are also creditors of the Client;     (f)   receivables for the
delivery of goods and/or provision of services whereby the Debtor did not
actually take delivery of the goods and/or the Debtor did not actually accept
the services in question;

    (any receivables within the area of application are called the “Factorable
Receivables).

3.   Assignment   3.1.   Pursuant to articles 1689 to 1701 of the Civil Code,
the Client hereby assigns to the Factor all Factorable Receivables, wholly owned
and unencumbered, which the latter accepts under the following conditions.  
3.2.   If the Client assigns to the Factor a receivable that is not a Factorable
Receivable, the latter can and may accept this assignment without having the
obligation to provide any services under the present Agreement.

      Factoring Agreement — General Terms and Conditions   2/8





--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

3.3.   The Client will only assign uncontested, unconditional and bona fide
Factorable Receivables to the Factor.   3.4.   Any Disputed Receivable is
explicitly subject to the provisions contained in article 9 of these General
Terms and Conditions.   3.5.   Unless agreed otherwise in the Special Terms and
Conditions, the Client will send the original of each invoice in which a
Factorable Receivable has been established (the ‘Invoice’) to its Debtor
immediately after each delivery of goods and/or provision of services.   3.6.  
The Factor itself is at any given time entitled to send the original Invoices to
the Debtor and/or to serve notice of the Assignment.   3.7.   The Factor shall
always serve notice of the assignment of a Factorable Receivable relating to the
implementation of a public contract for works, supplies or services awarded by a
contracting authority as defined in article 12 of the Law of 15 June 2006 on
public procurement and certain contracts for works, supplies and services to the
Debtor, contracting authority, in question.   3.8.   All costs of sending an
Invoice and/or a notice of assignment of a Factorable Receivable to a Debtor,
incurred by the Factor, shall be charged by the latter to the Client.   3.9.  
Every Invoice shall feature the assignment clause supplied by the Factor and a
description of the manner in which the Debtor can make a release payment.  
3.10.   Every Invoice shall also mention the payment terms.   3.11.   Every
Invoice shall also mention the invoicing terms and conditions that are supplied,
or at least accepted, by the Factor (the “Invoicing Terms”) in a language which
the Debtor masters.   3.12.   The Client shall report any Invoice by immediately
sending the Factor a signed document called a ‘notice of assignment of
receivables’, the format of which shall be supplied by the Factor.   3.13.   The
Client shall report any credit note issued by immediately sending the Factor a
signed document called a notice of credit notes’, the format of which shall be
supplied by the Factor.   3.14.   The Client shall immediately provide the
Factor with the data of any Invoice by means of an electronic file, the format
of which shall be determined by the Factor.   3.15.   The Client shall
immediately provide the Factor with a copy of any Invoice by means of an
electronic file, the format of which shall be determined by the Factor.   4.  
Current Account   4.1.   The Parties explicitly agree to create between them an
indivisible current account (the “Current Account”), in which all claims from
one Party against the other arising from the present Agreement or based on any
other grounds will be settled.   4.2.   If the Client needs to have several
financing accounts at its disposal, these shall be deemed to be sub-accounts of
the single, indivisible Current Account between the Client and the Factor. The
Factor shall always have the possibility to offset any debit and credit balances
in these sub-accounts / financing accounts with each other, even after
bankruptcy of the Client or in case of any other form of concurrence.   4.3.  
Any setoff in the Current Account shall take place after deduction of the
Factoring Fee, the Interest Rates, the Costs and any other expenses made by the
Factor that are due by the Client.   4.4.   Upon termination of the present
Agreement, the credit balances are transferred to the Client upon settlement of
the Current Account and after deduction of any possible amounts due (Factoring
Fee, Interest Rates, Costs and any other expenses made or to be made by the
Factor that are due by the Client).   5.   Management and Administration of the
debtor portfolio

      Factoring Agreement — General Terms and Conditions   3/8





--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

5.1.   Subject to the terms and conditions set forth below, the Factor
undertakes to keep the following documents at the disposal of the Client by
means of an online accessible electronic application called “Copilot”
(“Copilot”):

  (a)   An overview of the outstanding items of its Debtors;     (b)   All
documentation required to keep its accounts up to date.

5.2.   The use of Copilot is subject to the acceptance of a separate user
agreement, which is added to the present Agreement. By concluding the present
Agreement, the Client declares to accept this user agreement and undertakes to
confirm this acceptance upon first use.   6.   Financing   6.1.   Subject to the
terms and conditions set forth below, the Factor undertakes to grant financing
to the Client by means of an advance on the Assigned Receivables (the “Advance
financing”).   6.2.   The Assigned Receivables on a Debtor shall qualify for
Advance Financing only after receipt by the Factor of the following data to be
reported by the Client:

  (a)   the full and correct name of the Debtor in question;     (b)   the full
and correct address of the Debtor in question;     (c)   the country where the
Debtor in question is based;     (d)   the VAT number of the Debtor in question;
    (e)   the company number of the Debtor in question (or similar for foreign
Debtors);

6.3.   Assigned Receivables with payment terms exceeding ninety (90) days do not
qualify for Advance Financing, unless upon explicit acceptance by the Factor.  
6.4.   For any Assigned Receivable, the Advance Financing is limited to this
fraction of the Assigned Receivable in question equal to the Financing
Percentage. However, the total Advance Financing amount may never exceed the
Financing Limit.   6.5.   Upon request of the Client, the Advance Financing is
settled with the Client in the Current Account in accordance with article 4.1 of
the present General Terms and Conditions.   6.6.   The actual available amount
for Advance Financing (the “Factoring Account”) will appear from the documents
the Factor puts at the disposal of the Client.   6.7.   Each Assigned Receivable
that is not settled within ninety (90) days after the due date shall
automatically be withdrawn from Advance Financing.   6.8.   The Factor reserves
the right to wholly or partially withdraw Assigned Receivables on certain
Debtors from Advance Financing, for example in the following cases
(non-exhaustive list):

  (a)   if the Concentration Limit is exceeded, i.e. when the proportion between
(i) the Assigned Receivables on the Debtor in question qualifying for Advance
Financing and (ii) the total of Assigned Receivables qualifying for Advance
Financing exceeds the Concentration Limit;     (b)   In case of imminent
inability of the Debtor in question to pay;     (c)   If the Factor is in the
possession of negative information with regard to the Debtor in question.

6.9.   If the Factor is of the opinion that the Assigned Receivables and/or the
financial situation of the Client provide insufficient guarantee for the
settlement of the Current Account, the Factor has the right to suspend the
Advance Financing. The Factor shall inform the Client of this decision by
registered letter.   6.10.   Irrespective whether this Agreement has already
taken effect, the Advance Financing will only be put at the disposal of the
Client by the Factor if the former has provided all Securities.   6.11.   If the
Factoring Account is overdrawn, the Client shall immediately, and without a
notice of default being required, repay the amount by which the account is
exceeded to the Factor.   7.   Payment/Collection

      Factoring Agreement — General Terms and Conditions   4/8

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

7.1.   Subject to the terms and conditions set forth below, the Factor
undertakes to take care of the follow-up of the payment of the Assigned
Receivables (the “Collection”).   7.2.   All Assigned Receivables payments will
be settled in the Current Account on a daily basis.   7.3.   Any payment of an
Assigned Receivable made directly by a Debtor to the Client shall be reported
immediately by the latter to the Factor and forwarded without delay.   7.4.  
The Factor always has the right to reimburse to the Debtor a possible credit
balance, a payment made by mistake and/or any legitimate demand for repayment
from a Debtor without prior notice to the Client. The corresponding amount will
be settled in the debit of the Current Account.   7.5.   Any difference in
payment smaller than or equal to fifteen euro (€ 15.00) as well as any discount
granted by the Client will be written off by the Factor without consultation
with the Client.   7.6.   Upon termination of the present Agreement, all
payments made will in the first place be used to settle the balance of the
Current Account.   7.7.   If an Assigned Receivable has not been paid on its due
date, the Factor shall initiate the dunning procedure.   7.8.   If, after the
dunning procedure, it appears that an Assigned Receivable still has not been
paid, a legal collection procedure may be pursued upon request of the Client.
This legal collection procedure consists of two (2) parts:

  (a)   The legal collection procedure through the Factor’s legal services    
(b)   The legal collection procedure through external lawyers.

7.9.   The costs relating to this legal collection procedure will be charged by
the Factor to the Client.   7.10.   If the portfolio of Assigned Receivables
offers insufficient guarantees for the settlement of the Current Account, or in
case of suspension of payments by the Client, the Factor will pursue the legal
collection procedure without consulting the Client; however, the related costs
will remain payable by the Client.   7.11.   If legal proceedings are
instituted, the Factor has the right to conduct these proceedings in its own
name, in the name of the Client or in the name of both without the Client having
the possibility to dispute the valid assignment of the receivables.   7.12.  
Except in case of explicit written approval by the Factor, the Client will not
perform any delivery to a Debtor against whom an Assigned Receivable is being
collected through the legal collection procedure.   7.13.   The Client assists
the Factor in protecting its rights. If necessary, all documents required to
support the receivables are submitted upon the Factor’s first request. In
addition, both Parties shall inform each other of any information obtained with
regard to the Debtors as far as this information may be relevant for one of the
Parties.   8.   Fee   8.1.   The Client shall pay the Factoring Fee on the
Assigned Receivables (including VAT).   8.2.   The Factoring Fee is charged at
the time of every assignment of a Factorable Receivable as well as at the time
of every assignment of a receivable other than a Factorable Receivable provided
this assignment is accepted by the Factor in accordance with article 3.2 of the
present General Terms and Conditions.   8.3.   The total annual Factoring Fee
charged shall furthermore never be lower than the Minimum Factoring Fee. Within
this scope the total annual Factoring Fee charged is calculated not by calendar
year but from the Effective Date to the first anniversary of the Effective Date,
and subsequently from this anniversary of the Effective Date to the next
anniversary of the Effective Date and so forth.   8.4.   If the recalculation
carried on the basis of actual data of the Client shows that the Factoring Fee
is not in line with the

      Factoring Agreement — General Terms and Conditions   5/8

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

    Factoring Fee calculated on the basis of the Technical Factor Data, the
Factor shall have the right to adjust the Factoring Fee with retroactive effect
for a time period of maximum twelve (12) months. The Client is notified by the
Factor of this adjustment in writing, in which case the former has the right to
cancel the Agreement within thirty (30) days; the Agreement shall in this case
be terminated ninety (90) days after notice of the cancellation is given.   8.5.
  The Advance Financing is subject to the Interest Rates.   8.6.   The Interest
Rates are adjusted by the Factor over the course of this Agreement depending on
the adjustment of the basic interest rates. These adjustments are communicated
on the monthly statements of the Current Account.   8.7.   Furthermore, all
Costs are charged to the Client. The rates of these Costs continue to apply in
case of termination of the Agreement and are charged until the Current Account
is settled.   8.8.   All Costs, except those expressed in percentages, are
adjusted by the Factor to the consumer price index on a calendar year basis.  
8.9.   All expenses related to all measures taken by the Factor to maintain or
restore its rights versus the Client or the Debtors are at the expense of the
Client.   9.   Contestation   9.1.   If either Party is informed of the fact
that the Debtor contests an Assigned Receivable (the “Disputed Receivable”),
this Party shall inform the other Party of this without delay.   9.2.   The
Factor has the right to immediately reassign any Disputed Receivable to the
Client.   9.3.   Any Advance Financing granted on the basis of a Disputed
Receivable is immediately due as from the moment of contestation.   9.4.   Any
form of Collection performed with regard to a Disputed Receivable is immediately
stopped and all Costs and/or expenses incurred by the Factor for the Collection
of a Disputed Receivable are due as from the moment of contestation.   9.5.  
The Factor has the possibility to waive the right awarded to him in article 9.2
of the present General Terms and Conditions. In this case the Factor shall give
the Client the possibility to settle the dispute with regard to the Disputed
Receivable amicably within thirty (30) days (the “Dispute Negotiation Period”)
after its emergence. The Client will accurately inform the Factor of any
possible evolution in and any possible amicable solution for this dispute   9.6.
  If the Client reaches an amicable solution with the Debtor of the Disputed
Receivable during the Dispute Negotiation Period, the Client shall regain its
rights to Advance Financing and Collection in accordance with the provisions of
the present Agreement.   10.   Invoicing Terms   10.1.   Apart from the Invoices
in accordance with article 3.11 of the present General Terms and Conditions, the
Client also needs to mention the Invoicing Terms, in a language which the Debtor
masters, on the order forms, order confirmations and similar documents issued by
the Client.   10.2.   The Invoicing Terms shall provide for a retention of
title.   10.3.   Any adjustment the Client wants to make to the Invoicing Terms
during the term of the present Agreement is only possible upon prior written
approval of the Factor.   11.   Direct debit of suppliers of the Client   11.1.
  The Client hereby authorises the Factor to pay any claim/receivable which a
supplier of the Client who has also signed a factoring agreement with the Factor
may have on the Client by means of direct debit into the Current Account insofar
this claim/receivable is indebted and has fallen due, unless this
claim/receivable is contested by the Client.

      Factoring Agreement — General Terms and Conditions   6/8

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

12.   Exclusivity   12.1.   Barring explicit written approval of the Factor, the
Client undertakes not to conclude any factoring agreement nor any other similar
agreement with a different company than the Factor regardless of the
claim/receivable to which this agreement would relate. The Client can under no
circumstances conclude an agreement with a different factoring company or assign
or pledge claims/receivables in any other way to third parties without the
approval of the factor, even if these claims/receivables are outside the area of
application of the present Agreement.   13.   Obligation to provide information
  13.1.   The Client provides the Factor with its financial statements no later
than ten (10) working days after the general meeting at which these statements
were approved.   13.2.   The Factor furthermore has the right to request interim
balance sheet data and financial data.   13.3.   If the Factor deems it
necessary to inspect the accounts, the Client will grant access to its offices
to the persons entrusted with this inspection.   13.4.   If the Client does not
present the financial statements or does not present them in time, or presents
incomplete or incorrect financial data, this may result in suspension or
immediate termination of the present Agreement.   14.   Duration / Termination  
14.1.   This Agreement is concluded for a duration of three (3) years following
the Effective Date.   14.2.   Unless in case of notice of termination of the
present Agreement (the “Notice of Termination”) by either Party, this Agreement
will each time be extended for a period of one (1) year.   14.3.   In order to
be valid, the Notice of Termination shall be given by the Party wishing to
terminate the Agreement to the other Party at least six (6) months prior to the
anticipated date of termination of the Agreement.   14.4.   In order to be
valid, the Notice of Termination shall be given in writing by registered letter.
  14.5.   This Agreement shall terminate automatically:

  (a)   in case of suspension of business by the Client;     (b)   in case of
suspension of payment by the Client;     (c)   in case of bankruptcy of the
Client;     (d)   in case of liquidation of the Client or the Factor.

14.6.   In case of bankruptcy or liquidation of the Client, any costs in this
respect will be charged by the Factor on all amounts actually recovered.   14.7.
  In case of bankruptcy of the Client the Factor will inform the trustee of the
termination of the Agreement, which will only continue to exist in view of the
settlement of the Current Account.   14.8.   The Factor can terminate or suspend
this Agreement unilaterally without prior notice in case of one or several of
the following events:

  (a)   the Client committed a serious violation of the provisions of the
present Agreement,     (b)   a bill of exchange accepted by the Client or a
cheque issued by the Client is protested,     (c)   assets of the Client are
seized under a prejudgment attachment or attachment in execution,     (d)  
assets of the Factor or one of the Debtors of a Assigned Receivable are seized
under garnishment;     (e)   the control over the Client is handed over;     (f)
  four fifths (4/5) of the Client’s equity capital has been consumed;     (g)  
the Client’s credits with its bankers are suspended or cancelled;     (h)   the
Client’s guarantors withdraw;     (i)   the Client has considerable outstanding
debts with social creditors and/or the treasury;     (j)   If applicable, the
Client is removed from the list of registered contractors;

      Factoring Agreement — General Terms and Conditions   7/8

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

  (k)   If applicable, the Client does not have the legally required permits
and/or approvals;     (l)   In case of merger, split-up or absorption of the
Client.

14.9   In case of serious violations to the Agreement, the Factor is exempted
from all its obligations whereas the Client remains obliged to pay the Factoring
Fee.   15.   Liability   15.1.   Except in case of fraud, the Factor can in no
way be held liable for any kind of damage suffered by the Client due to default
by the former within the scope of the present Agreement.   16.   Transfer /
Pledge of the Agreement   16.1.   This Agreement as well as the resulting rights
can only be transferred or pledged upon prior written approval by the Factor,
which shall have to accept the deed of transfer or the deed of pledge, except as
far as the transfer or pledge to Fortis Bank NV (BNP Paribas Fortis) is
concerned.   17.   Miscellanea   17.1.   The invalidity of a provision of the
present Agreement does not affect the validity of the other provisions of the
Agreement and thus does not entail the invalidity of the entire Agreement.  
17.2.   If a Party refrains from invoking a default by the other Party, this
shall under no circumstances mean that the former permanently refrains from
invoking this default at a later point in time. If one of the Parties fails to
insist on the exercise of its rights resulting from this Agreement on one or
more occasions, this cannot be regarded as a waiver of these provisions or
rights and these provisions and rights remain in full force. A once-only or
partial exercise of rights or legal means by one of the Parties does not exclude
a further or subsequent exercise of these rights or legal means or the exercise
of other rights or legal means.   17.3.   This Agreement covers the complete
agreement between the Parties with respect to its subject and contains all items
negotiated and agreed upon between the Parties. The Agreement supersedes any
agreement, announcement, offer, proposal or correspondence, either oral or
written, exchanged or concluded between the Parties prior to the Date of
Commencement and relating to the same subject matter.   17.4.   Any change to
the Agreement is to be made in writing and signed by the legal representatives
of the Parties.   18.   Applicable law — Disputes   18.1.   This Agreement is
governed by Belgian law.   18.2.   Any dispute relating to the conclusion, the
validity, the interpretation or the performance of this Agreement or subsequent
agreements or operations resulting from it, as well as any other disputes
regarding or relating to this Agreement will fall within the exclusive
jurisdiction of the court competent for the legal district of Leuven, without
exceptions and regardless of whether it concerns a legal or factual matter.

      Factoring Agreement — General Terms and Conditions   8/8

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]
POWER OF ATTORNEY
The undersigned, Martijn Duynstee, in his capacity as general manager
(gedelegeerd bestuurder / administrateur délégué) acting on behalf of Supplies
Distributors NV/SA, having its registered office at 4460 Grace-Hollogne, Rue
Louis Blériot 5, Register of Legal Entities of Liége, company number
0475.286.142 (the “Client”), hereby referring to the factoring agreement (the
“Agreement”) concluded on [•] between the Client and BNP Paribas Fortis Foctor
NV/SA, having its registered office at 3000 Leuven, Vital Decosterstraat 44,
Register of Legal Entities of Leuven, company number 0819.568.044 (the
“Factor”),
Hereby grants power of attorney to:

              Name   Position   Signature
M. Duynstee
  Managing Director   /s/   M. Duynstee
 
           
N. Dedoyard
  Finance Manager   /s/   N. Dedoyard
 
           
E. Eloy
  Accounting & Tax Manager   /s/   E. Eloy
 
           
S. Freyman
  Credit Controller   /s/   S. Freyman

to sign each individually the notice of assignment of receivables referred to in
article 3.12 of the General Terms and Conditions of the Agreement and the notice
of credit notes referred to in Article 3.13 of the General Terms and Conditions
of the Agreement on behalf and for the account of the Client.
The Client will immediately inform the Factor of any revocation of the present
power of attorney versus one or several of the persons mentioned above.
Unless explicitly stated otherwise, all terms in this power of attorney that
commence with a capital letter shall have the same meaning as attached to them
in the Agreement.
Done in Leuven on [•].

                  /s/ Martijn Duynstee       MARTIJN DUYNSTEE     
ADMINISTRATEUR DÉLÉGUÉ
SUPPLIES DISTRIBUTORS SA              /s/ Noël Dedoyard       Noël Dedoyard     
Finance Manager     

Factorovereenkomst — Volmacht

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]
COPILOT AGREEMENT
BNP PARIBAS FORTIS FACTOR N.V.

         
1. Object
    1  
2. System requirements
    1  
3. Conditions of Entry
    1  
4. Identification procedure
    1  
5. Authorised representatives
    2  
6. Product evolution — Range of services
    2  
7. Processing of applications
    2  
8. Financial conditions
    3  
9. Liability of the Factor
    3  
10. Recommendations
    3  
11. Evidence of the instructions and transactions
    3  
12. Duration of the Agreement — Termination
    3  
13. Changes to the Agreement
    4  
14. Legal framework
    4  

1.   Object

  1.1.   The present agreement (the “Agreement”) determines the conditions under
which BNP Paribas Fortis Factor N.V. (the “Factor”) puts its internet
application ‘Copilot’ at the disposal of its client (the “Subscriber”), who
accepts, within the scope of its factoring agreement (the “Internet services”).

2.   System requirements

  2.1.   To gain access to the Internet Services, the Subscriber needs to be in
the possession of at least the following hardware and software:

  •   a PC computer (Pentium IV processor recommended) with at least 256 Mb RAM
memory (512 MB recommended),     •   a 256 colour monitor with a resolution of
1024 x 768 and a fast modem (speed at least 56 kbps),     •   Internet access
(e.g. a subscription with a provider),     •   a web browser (e.g. Firefox 2.0
or Internet Explorer 5, and more recent versions).

  2.2.   All Internet access costs are at the expense of the Subscriber.

3.   Conditions of entry

  3.1.   The present conditions of entry are an integral part of the factoring
agreement.     3.2.   At the time of entry into the Agreement, the Subscriber
indicates the function group(s) (Transaction Management — Statistics — ...) he
would like to have. The corresponding costs will be invoiced at the rate
indicated in the factoring agreement; this rate can be revised in accordance
with article 8.4.

4.   Identification procedure

  4.1.   The Subscriber has access to the Internet Services upon identification
by means of a subscriber number and a password supplied by the Factor.     4.2.
  The Subscriber can change his password at any given time at his own
initiative; it is indeed recommended to do this on a regular basis.

      Copilot Agreement   1/4

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

  4.3.   The password is of a strictly confidential nature. It only circulates
on the Internet in encoded form. The Subscriber is responsible for the
safekeeping, confidentiality and use of his password.     4.4.   It is therefore
agreed that any interrogation made or any order placed through the use of the
subscriber number and password is deemed to originate from the Subscriber
himself or, as the occasion arises, from one of his authorised representatives
(see article 5).

5.   Authorised representatives

  5.1.   Only one subscriber number and password combination gives access to the
Internet Services. This combination can be used to have the factoring agreement
carried out by the authorised representative(s), and by them only, under the
responsibility of the Subscriber.     5.2.   The confidentiality provisions and
the assumption mentioned above (see article 4.4) shall apply to the authorised
representatives. According to the rules of the mandate, any transaction carried
out or accepted by an authorised representative in this manner will bind the
Subscriber as if he had carried out or accepted the transaction himself.

6.   Product evolution — Range of services

  6.1.   Depending in particular on the technical evolutions, the Factor will
make such adjustments to the services offered as he considers necessary or
desirable.     6.2.   The Internet Services currently include:

  •   Transaction Management:

  •   Company Credit Limit     •   Buyer management     •   Consultation of
accounts     •   Outstanding amount     •   Assignment of invoices and credit
notes     •   Financing request     •   Consultation of the revolving     •  
Consultation of outstanding invoices     •   Invoice collection status     •  
Consultation of correspondence     •   Dispute management

(reproduction limited to 500 lines)

  •   Statistics:

  •   Limits     •   Overdue Invoices     •   Disputes     •   Outstanding
balances     •   Ageing Analysis

  6.3.   In addition, the Factor will gradually put new functions at the
disposal of the Subscribers. The Subscriber will be informed of the availability
of a new function by means of a notification on the identification screen.
Certain new functions may give rise to additional rates; these rates will be
presented to the Subscriber for approval.

7.   Processing of applications

  7.1.   Applications filed through this channel (limit application, transfer of
invoices or credit notes, financing application, etc.) will be processed as soon
as possible.     7.2.   The requested financing will only be carried out
depending on the available balance and the ongoing transactions.     7.3.   All
applications filed will be deemed to originate from a sufficiently authorised
user who, in this capacity, is in the possession of the access codes of the
service. The Factor cannot be held liable for any transaction carried out on

      Copilot Agreement   2/4

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

      the basis of an application filed by an insufficiently authorised user or
resulting from fraudulent use of the service. In this respect the Factor
reserves the right to immediately suspend the execution of a transaction in case
of facts that raise suspicions of abnormal use or attempted abnormal use.

8.   Financial conditions

  8.1.   Use of the Internet Services is invoiced on a monthly basis. The amount
of this invoice depends on the level of the services selected by the Subscriber
in accordance with the rate mentioned in the factoring agreement.     8.2.   The
Subscriber explicitly authorises the Factor to debit the amount due to the
current account of his factoring agreement. Each month started will be invoiced
in full.     8.3.   The rates are communicated to the Subscriber upon signature
of the factoring agreement and can be consulted in the Factor’s rate overview.  
  8.4.   The rates can be revised. Any change in the rates or invoicing terms
and conditions will be communicated to the Subscriber by means of a notification
on the identification screen at least thirty days before these new rates take
effect. If the Subscriber does not accept the new rates, he is entitled to
terminate his subscription (see article 12). Use of the Internet Services after
the date of effect of the revised rates is regarded as acceptance of the new
rates by the Subscriber.     8.5.   The Subscriber will be personally
responsible for the payment of the communication costs invoiced to him by his
provider.

9.   Liability of the Factor

  9.1.   Except in case of deliberate intent, the Factor can in no way be held
liable for any kind of damage suffered by the Subscriber due to a default by the
former within the scope of the provision of the Internet Services.

10.   Recommendations

  10.1.   In order to safeguard the confidential nature of his data, the
Subscriber is requested to take all appropriate measures as regards his hardware
and software to prevent storage of the consulted data on his computer and/or to
delete these data upon completion of the consultation. If the Subscriber imports
financial data into software, he will ensure that this information is not
accessible to unauthorised third parties.     10.2.   In addition, the
Subscriber shall take all appropriate measures to protect the data and/or
software stored on or loaded into his hardware against infection by viruses and
against penetration attempts.

11.   Evidence of the instructions and transactions

  11.1.   The transaction and balance statements communicated within the scope
of the present Agreement are presented without prejudice to the transactions
under consideration. The Subscriber therefore has the obligation to check the
periodic statements or other information supplied by the Factor; only these
statements serve as evidence.

12.   Duration of the Agreement — Termination

  12.1.   This Internet Services subscription agreement is entered into for an
indefinite time period starting from the date of connection of the Subscriber.
The subscription agreement ends automatically upon the effective termination of
the factoring agreement, to which the present agreement is inextricably linked.
    12.2.   Either party can terminate the present subscription at any given
time by giving written notice to the other party. The termination will take
affect after 30 days’ notice starting from the day of receipt of this
notification by the latter.     12.3.   In addition, in case of a serious
mistake by the Subscriber or in case of non-payment of the sums due within the
scope of the present Agreement, the Factor may unilaterally terminate this
subscription agreement without observing the required period of notice. The
Factor will inform the Subscriber of his decision by registered letter.    
12.4.   In case of suspension of payment by the Subscriber, the subscription
agreement is terminated automatically.

      Copilot Agreement   3/4

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]

13.   Changes to the Agreement

  13.1.   Any change to the present Agreement will be communicated to the
Subscriber at least 30 days prior to the date on which it takes effect by means
of specific communications addressed to the Subscriber on the identification
screen.     13.2.   The applicable version of the present Agreement can be
consulted at any given time in the “Identification” section.     13.3.   If the
Subscriber does not agree with a change to the Agreement, the Subscriber has the
possibility to terminate his subscription agreement with 30 days’ notice. Use of
the Internet Services after the date on which the changes to the Agreement take
effect is regarded as acceptance of the new rates by the Subscriber.

14.   Legal framework

  14.1.   The present Agreement is governed by Belgian law.     14.2.   Any
disputes shall be settled by the courts of Leuven.

      Capilot Agreement   4/4

 



--------------------------------------------------------------------------------



 



(BNP PARIBAS FORTIS FACTOR LOGO) [d82329d8232901.gif]
POWER OF ATTORNEY
The undersigned, Martijn Duynstee, in his capacity as general manager
(gedelegeerd bestuurder / administrateur délégué) acting on behalf of Supplies
Distributors NV/SA, having its registered office at 4460 Grace-Hollogne, Rue
Louis Blériot 5, Register of Legal Entities of Liége, company number
0475.286.142 (the “Client”), hereby referring to the factoring agreement (the
“Agreement”) concluded on [•] between the Client and BNP Paribas Fortis Factor
NV/SA, having its registered office at 3000 Leuven, Vital Decosterstraat 44,
Register of Legal Entities of Leuven, company number 0819.568.044 (the
“Factor”),

1.   Irrevocably authorises the Factor to transfer to her correct internal
account all payments which the Factor may at any given time receive with regard
to one or several Assigned Receivables;   2.   Irrevocably authorises the
handling bank to credit to the Factor’s account all cheques on which the Client
is designated as beneficiary which the Client or the Factor may receive at any
given time and which are issued by means of payment of one or several Assigned
Receivables;   3.   Irrevocably authorises the Factor to complete the missing
endorsement to the Factor of one or several bills of exchange issued for payment
of one or several Assigned Receivables;   4.   Irrevocably authorises the Factor
to attach the assignment clause to any Invoice in which a Transferred Claim is
established and for which the latter considers this to be expedient in
accordance with article 3.9 of the General Terms and Conditions of the
Agreement.

Unless explicitly stated otherwise, all terms in this power of attorney that
commence with a capital letter shall have the same meaning as attached to them
in the Agreement.
This power of attorney is irrevocable and continues to apply until the Client’s
last commitment resulting from the Agreement has expired.
Done in Leuven on [•].

                  /s/ Martijn Duynstee       MARTIJN DUYNSTEE     
ADMINISTRATEUR DÉLÉGUÉ
SUPPLIES DISTRIBUTORS SA              /s/ Noël Dedoyard       Noël Dedoyard     
Finance Manager     

      Facturing Agreement — Power of Attorney    

 